Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: GF2020189-US-NP
Filling Date: 01/07/2021
Inventor: Dunkel et al
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-12 in the reply filed on 11/30/22 is acknowledged.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "”the low negative threshold voltage”, “the high negative threshold voltage”, ”the high positive threshold voltage” ”the low positive threshold voltage”" in lines 8-16.  Claim 5 is depending from claim 1. Claim 1 does not define low and high, negative and positive threshold voltages.

There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasler et al (US 2010/0246267 A1).

Regarding claim 1, Hasler discloses a device (Figs. 1-4) comprising: an N-type field effect transistor Q1 (CMOS process, so one transistor is N-type); and a P-type field effect transistor Q2 (CMOS process, another one P-type, Para. 51, Paras. 28-33), 
wherein the N-type field effect transistor Q1 and the P-type field effect transistor Q2 comprise threshold voltage-programmable field effect transistors (Para. 51), are electrically connected in parallel (Figure 1, if Q1 stopped flowing current, Q2 may flow current independently, so, they are parallel to each other) and have electrically connected gates (Fig. 1, transistors Q1 and Q2 gates are connected as instant application).
Hasler does not explicitly disclose P-type and N-type transistors. However, Hasler discloses the transistors Q1 and Q2 are formed with CMOS process (Paras. 51, 28-33).  Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to use Q1 and Q2 as a P-MOS and N-MOS transistor for programming purposes (Para. 51).

Regarding claim 7, Hasler further discloses the device of claim 1, wherein the threshold voltage-programmable field effect transistors comprise any of ferroelectric field effect transistors, charge trap field effect transistors, and floating gate field effect transistors Q1, Q2 (Para. 51, Paras. 28-33).

Regarding claim 8, Hasler further discloses the device of claim 1, wherein the gates (where Vtun is connected to the Q1, Q2) comprise different portions of a single gate structure (they are directly connected as instant application).

Claim(s) 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2009/0184346 A1) in view of Hasler et al (US 2010/0246267 A1).

Regarding claim 9, Jain discloses a method (figure 11) comprising:
providing a substrate (InP substrate); and
forming a device (n-MOS, p-MOS) on the substrate, wherein the forming of the device comprises forming an N-type field effect transistor (n-MOS) and a P-type field effect transistor (p-MOS).

Jain does not explicitly disclose the N-type field effect transistor and the P-type field effect transistor comprise threshold voltage-programmable field effect transistors, are electrically connected in parallel, and have electrically connected gates.

However, Hasler discloses the N-type field effect transistor Q1  (Figures 1-4, CMOS process, another one P-type, Para. 51, Paras. 28-33) and the P-type field effect transistor Q2 comprise threshold voltage-programmable field effect transistors (Para. 51), are electrically connected in parallel (Figure 1, if Q1 stopped flowing current, Q2 may flow current independently, so, they are parallel to each other) and have electrically connected gates (Fig. 1, transistors Q1 and Q2 gates are connected as instant application). Hasler teaches the above modification is used to program threshold voltages of the devices (Para. 51). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Jain transistors type with programming feature with Hasler transistors type with programming feature as suggested above to program threshold voltages of the devices (Para. 51).

Regarding claim 11, Hasler discloses the method of claim 9, wherein the threshold voltage-programmable field effect transistors comprise any of ferroelectric field effect transistors, charge trap field effect transistors, and floating gate field effect transistors Q1, Q2 (Para. 51, Paras. 28-33).

Regarding claim 12, Jain discloses the method of claim 9, wherein the forming of the N-type field effect transistor and the P-type field effect transistor comprises forming a single gate structure over a first channel region for the N-type field effect transistor and over a second channel region for the P-type field effect transistor such that the gates comprise different portions of the single gate structure (common in the art that the p-MOS and n-MOS have gate with channel underneath the gate with gate insulating layer, see figure 11, Paras. 71-75).

Allowable Subject Matter
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896